DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claim’s amendment dated 9/23/2022.

Response to Arguments
3.	Applicant’s arguments with respect to the newly added limitation of claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New prior art (U.S. Pub. 2008/005831) is applied.

Applicant’s arguments with respect to claim 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New prior art (U.S. Pub. 2014/0183473) is applied.

Applicant's arguments regarding claim 17 have been fully considered but they are not persuasive.  Figure 15I of D1 does show a recess formed by 310.  Also, the claimed language “corresponding to a shape” is very broad.  The Examiner broadly interprets said recess has a shape corresponds to a flat substrate of a circuit board.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 9-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Degner et al. U.S. 2014/0042406 (hereinafter D1) in view of Satoh U.S. Pub. 2008/0055831 (hereinafter D2).
Regarding claims 1 and 9, D1 teaches a display device, comprising: 
2a substrate (104; see par [0088] and figure 15H) including a display front portion (portion of substrate 104 covered by display panel 106; see par [0090] and figure 15H), a display curved portion (“RB”; figure 15I), a non-display 3curved portion (316; figure 15H; see par [0094]), and a non-display rear portion (portion lower side of substrate 104 located between trenches 316; see par [0094] and figure 15H); 
4a display layer (322; figure 15I) attached to the display front portion (display panel 106; see par [0090] and figure 15H) and the display curved portion; 
5a member (202 + flexible carrier 310; see par [0095] and figure 15H) attached to an inner side of the substrate (104), and including articulations (defined by trenches 316; see par[0094] and figure 15H) attached 6to an inner side of the non-display curved portion (316); and 
7a window (encapsulation 201; see par [0091] and figure 15D) attached to an outer side (see figure 12D) of the display layer; 
8wherein the display layer (322) is attached to an outer side of the substrate (104; see figure 15H), 9at least a portion of the display curved portion (“RB”) forms a first generally curved 10surface (see figure 15I), 11at least a portion of the non-display curved portion (corresponds to trenches 316) forms a second generally 12curved surface (implied in par [0094]), 13the non-display rear portion forms a substantially flat surface (the portion of lower side of substrate (104) located between trenches 316 is substantially flat, see par [0094] and figure 15H), 14at least one of the articulations has a cross-sectional width that decreases (triangular trenches 316 define articulations with decreasing width (see figure 15H) in a isdirection away from the substrate (104), and 16at least one of the articulations contacts (see figures 15H and 15I) each other to form the second generally 17curved surface of the non-display curved portion.

However, D1 does not teach wherein each of the articulations has a first end that is in direct contact with the inner2Application No.: 16/903,722Reply dated September 23, 2022 Response to Office Action of June 24, 2022side of the substrate.

D2, in the same field of endeavor, teaches a flexible display device, comprises articulations (2; figure 2) at bent portion (see figure 2), wherein each of the articulation has a first end (the lowest point of the V-shape groove; see figure 2) that is in direct contact with the inner side of a substrate (1; figure 2).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the articulations of D1, such that each first end of the articulations would be in direct contact with the inner2Application No.: 16/903,722Reply dated September 23, 2022 Response to Office Action of June 24, 2022side of the substrate, as suggested by D2, in order to optimize the folding capability of said display device.

Regarding claim 2, D1 also teaches the display device of claim 1, wherein at least one of the articulations has a generally trapezoidal cross-sectional shape.  Note: the cross sectional of 316 is broadly interpreted as “generally trapezoidal”, since the claimed “generally trapezoidal cross-section shape” is very broad.
Regarding claim 3, D1 also teaches the display device of claim 1, wherein at least one of the articulations (316; figure 15H) has a generally triangular cross-sectional shape (see figure 15H).

Regarding claim 11, D1 also teaches the display device of claim 9, wherein at least one of the articulations has a generally trapezoidal cross-sectional shape.  Note: the cross sectional of 316 is broadly interpreted as “generally trapezoidal”, since the claimed “generally trapezoidal cross-section shape” is very broad.

Regarding claim 12, D1 also teaches the display device of claim 9, wherein at least one of the articulations (316; figure 15H) has a generally triangular cross-sectional shape (see figure 15H).

Regarding claims 4 and 13, D1 also teaches the display device of claim 1, wherein the articulations (316) comprise join units (see figures 15H and 15I) having substantially identical cross-sectional shapes.

Regarding claims  5 and 14, D1 also teaches the display device of claim 1, wherein at least one of the cross-sectional shapes of the articulations (316; see figure 15H) individually matched to positions in the second generally curved surface.

Regarding claim 8, D1 also teaches The display device of claim 1, further comprising: 
a printed circuit board (inherent in display layer 322; figure 15I) disposed adjacent to the non-display rear portion of the substrate; wherein the member (310; figure 15I) has a recess (the space formed by 310) corresponding to a shape (from figure 15I, the PCB would have some sort of rectangular shape) of the printed circuit board.

Regarding claim 10, D1 also teaches the method of claim 9, wherein a plate (equivalent of bottom portion of housing 10; figure 3) is disposed on an outer side of the 2substrate (104) when the member is attached to the inner side of the substrate.  

Regarding claim 118, D1 also teaches the method of claim 9, further comprising attaching a display layer (322; figure 15I) to an outer 2surface of the display front portion (see figure 15I) and an outer side of the display curved portion (see figure 15I).  

Regarding claim 119, D1 also teaches the method of claim 18, further comprising attaching a window (equivalent of cover layer 14A shown in figure 5) to an outer side of the display layer.

7.	Claims 6-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over D1/D2 and in further view of Lee et al. U.S. Pub. 2014/0183473 (hereinafter D3).
Regarding claims 6-7 and 15-16, D1/D2 also teaches the display device of claims 1 and 9, respectively.
However, D1 does not teach the member comprises a support member including an adhesive disposed between the articulations.

D3, in the same field of endeavor, suggests the use of a double-sided adhesive tape (see par [0110]) between bending portions of a bent flexible substrate.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide adhesive (as a support member) disposed between the articulations of D1 to facilitate the forming process the second generally curved surface of the non-display curved portion when the second generally curved surface of the non-display curved portion is formed by the external pressure.

Regarding claim 117, D1 also teaches the method of claim 9, wherein the member comprises a support member (310; figure 15H) and 2further comprising: 3forming a recess (space in middle of 310; see figure 15I) in the support member corresponding to a shape of a printed circuit 4board.
Even though, D1 does not specifically mention 5disposing a printed circuit board in the recess adjacent to the non-display rear portion of 6the substrate, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further rearrange an inherent PCB in said display device disposed in the recess of D1 for space optimizing, which would also be adjacent to the non-display rear portion of 6the substrate.

					Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841